Exhibit 10.26

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of May 14, 2014, by and among AW COUNTRYSIDE, LLC, a
Delaware limited liability company, and AW ST. ANDREWS, LLC, a Delaware limited
liability company (individually and collectively, “Seller”), and AMERICAN REALTY
CAPITAL VII, LLC, a Delaware limited liability company (“Buyer”).
WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property, having an effective date of April 14, 2014 (the
“Agreement”), with regard to the Property, as more particularly described in the
Agreement. Buyer and Seller wish to amend the Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.
Immediate Repairs Credit. Buyer shall receive a credit against the Purchase
Price in the amount of $43,750.00 as compensation for certain immediate property
repairs that Buyer will undertake post-closing (the “Repair Credit”). Buyer may
allocate the Repair Credit between the Countryside Property and the St. Andrews
Property as it determines in its sole discretion.

 
2.
Landlord’s Work. At Closing, Seller shall escrow with Escrow Agent an amount
equal to one hundred twenty-five percent (125%) of the remaining cost of the
“Tenant Improvements” described and defined in that certain Lease Agreement,
dated as of January 21, 2014, by and between St. Andrews Seller and Gulf Coast
HMA Physician Management, LLC, a Florida limited liability company (the “Work
Escrow”). The disbursement of the Work Escrow will be governed by a post-closing
escrow agreement to be entered into at Closing by and among Buyer, St. Andrews
Seller and Escrow Agent (the “Post-Closing Escrow Agreement”). The Post-Closing
Escrow Agreement shall be in form and substance mutually satisfactory to Buyer
and St. Andrews Seller.



3.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.



[Signatures appear on following page]



  

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.


BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
AW ST. ANDREWS, LLC, 
a Delaware limited liability company


By:   /s/ Edward M. Weil, Jr.      
   Name: Edward M. Weil, Jr.
   Title: President


By:   /s/ Brian Waxman         
   Name: Brian Waxman
   Title: President
 
 
   


AW COUNTRYSIDE, LLC, 
a Delaware limited liability company
   


By:   /s/ Brian Waxman         
   Name: Brian Waxman
   Title: President
 
 





